16-2498
     Garha v. Sessions
                                                                                        BIA
                                                                           Gordon-Uruakpa, IJ
                                                                                A075 261 527
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of December, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JAGTAR SINGH GARHA,
14            Petitioner,
15
16                       v.                                          16-2498
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Khagendra Gharti-Chhetry, New York,
24                                       NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Keith I. McManus,
28                                       Assistant Director; Regan
29                                       Hildebrand, Senior Litigation
30                                       Counsel, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Jagtar Singh Garha, a native and citizen of

6    India, seeks review of a June 14, 2016, decision of the BIA

7    affirming a May 14, 2015, decision of an Immigration Judge

8    (“IJ”) denying Garha’s application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Jagtar Singh Garha, No. A075 261 527 (B.I.A.

11   June 14, 2016), aff’g No. A075 261 527    (Immig. Ct. N.Y. City

12   May 14, 2015).   We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       We have reviewed the IJ’s decision, but not the reasons for

15   denying relief that the BIA did not reach.    See Xue Hong Yang

16   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

17   applicable standards of review are well established.          See

18   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

19   513 (2d Cir. 2009).

20       Under the REAL ID Act of 2005, the agency may, in light of

21   “the totality of the circumstances,” base an adverse

22   credibility determination on inconsistencies and

23   implausibilities in an applicant’s statements.     8 U.S.C.
                                   2
1    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165

2    (2d Cir. 2008).   In conducting “substantial evidence” review,

3    the Court “defer[s] . . . to an IJ’s credibility determination

4    unless, from the totality of the circumstances, it is plain that

5    no reasonable fact-finder could make such an adverse

6    credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167.

7        Substantial evidence supports the ruling against Garha.

8    His testimony diverged from his written submissions with

9    respect to multiple key dates.   He testified that he joined the

10   Akali Dal Party in January 1985, but his first asylum

11   application said he joined in June 1985.    He testified that the

12   police arrested him in February 1985, but his first asylum

13   application said February 1996.    He testified variously (and

14   confusingly) that he first entered the United States in

15   September 1996, December 1988, and August 1988, but his second

16   asylum application said December 1988.     He testified that he

17   returned to India in 1988, 1989, and 1990, but his second asylum

18   application said 1988, 1990, and 1992.

19       The agency also reasonably found that Garha failed to

20   submit reliable documentary evidence.      An asylum applicant’s

21   failure to corroborate may bear on his credibility, “because

22   the absence of corroboration in general makes an applicant

23   unable to rehabilitate testimony that has already been called
                                   3
1    into question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

2    Cir. 2007).    Garha submitted four nearly identical affidavits

3    from friends and relatives, all dated in 2014, about his arrest

4    and beating in 1985.    Garha testified that he had no Akali Dal

5    membership card (which the party issues each year) because he

6    threw his away in 1985.    His only documentary evidence of

7    membership was a 2014 party letter identifying him as an active

8    member and describing his arrest and beating based on secondhand

9    information.    The agency was within its discretion to give

10   these documents little or no evidentiary weight.     Y.C. v.

11   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We defer to the

12   agency’s determination of the weight afforded to an alien’s

13   documentary evidence.”); Mei Chai Ye v. U.S. Dep’t of Justice,

14   489 F.3d 517, 524 (2d Cir. 2007) (explaining that the Court “has

15   firmly embraced the commonsensical notion that striking

16   similarities between affidavits are an indication that the

17   statements are ‘canned’”).    Relatedly, the agency was entitled

18   to deem implausible the notion that Garha was a member of the

19   Akali Dal Party for thirty years without any more to show for

20   it.   That implausibility finding was “tethered to record

21   evidence,” or to be more precise, the lack of any record

22   evidence.     Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir.

23   2007).
                                     4
1        The totality of the circumstances supports the agency’s

2    adverse credibility determination.    Garha’s asylum,

3    withholding of removal, and CAT claims were all based on the

4    same factual predicate, and so the credibility determination

5    was dispositive as to all three forms of relief.   See Paul v.

6    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.    Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                    5